     Case 4:20-mj-00484-N/A-EJM Document 13 Filed 08/10/20 Page 1 of 1



 1
 2
 3
 4
 5                       IN THE UNITED STATES DISTRICT COURT
 6                              FOR THE DISTRICT OF ARIZONA
 7
 8   United States of America,                        No. 20-00484MJ-001-TUC-EJM
 9                 Plaintiff,                         ORDER
10   v.
11   Luis Alfonso Bustamante,
12                 Defendant.
13
14
15          The Court having reviewed and considered the Motion to Modify Conditions of
16   Release to Allow Interstate Travel for Work [Doc. 11], filed by the defendant,
17          IT IS ORDERED the Motion is GRANTED.
18          IT IS FURTHER ORDERED that defendant’s conditions of release are modified
19   to allow him to travel outside the State of Arizona for work purposes, and for each trip,
20   the defendant shall contact his Pretrial Services Officer prior to leaving the State of
21   Arizona and immediately upon his return, and shall provide bills of lading to his Pretrial
22   Services Officer upon request.
23          IT IS FURTHER ORDERED that all other terms and conditions of defendant’s
24   release shall remain in full force and effect.
25          Dated this 10th day of August, 2020.
26
27
28
